COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Hira Azhar v. Mohammed Ali Choudhri
Appellate case number:       01-20-00169-CV
Trial court case number:     2015-36895
Trial court:                 312th District Court of Harris County

        Appellee, Ali Choudhri, acting pro se, has filed two motions to dismiss, one on July
19, 2021, and one on July 21, 2021, based on appellant, Hira Azhar’s failure to timely file
her appellant’s brief. After extensions granted by this Court, Azhar’s brief was due to be
filed on or before June 24, 2021. On June 28, 2021, the Clerk of this Court notified Azhar
that the time for filing her brief had expired, and the failure to file a brief within ten days
may result in dismissal of her appeal for want of prosecution. See TEX. R. APP. P. 38.6,
42.3.
       Also on June 28, 2021, Azhar’s counsel filed a “Notice of Intent to File Brief of
Appellant,” notifying the Court that Azhar’s brief would be filed by June 30, 2021.
However, no brief was filed. On July 14, 2021, appellant filed a motion for extension of
time to file a brief, requesting that the deadline for filing appellant’s brief be extended to
July 20, 2021, and that “it is not anticipated that further extensions of time will be sought.”
       On July 19, 2021, Choudhri filed his first motion to dismiss, requesting that we
dismiss Azhar’s appeal based on her failure to timely file her brief, despite multiple
extensions of the deadline. On July 20, 2021, the Court granted Azhar’s motion, extending
the deadline for filing her brief to July 20, 2021, and notifying her that no further extension
would be considered.
        Azhar filed her appellant’s brief on July 21, 2021. That same day, Choudhri filed
his second motion to dismiss, requesting that we dismiss Azhar’s appeal based on her
failure to file a brief by the extended deadline of July 20, 2021.
       We deny Choudhri’s July 19, 2021 and July 21, 2021 motions to dismiss.
Choudhri’s appellee’s brief is due to be filed within thirty days of the filing of Azhar’s
brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___July 27, 2021_____